 11In the Matter of BIRMINGHAM POST COMPANYandBIRMINGHAM NEWS-PAPER GUILD, AFFILIATED WITH THE AMERICAN NEWSPAPER GUILDCase No.- C-2519;--Decided-April 29,1943DECISIONANDORDEROn January 27, 1943,' the Trial Examiner issued his Intermediate,Report in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the*copy of the Intermediate Reportannexed, hereto.Thereafter the respondent filed exceptions to theIntermediate Report and a brief in support of its exceptions.TheBoard has reviewed the rulings made by the Trial Examiner at thehearing and finds that no prejudicial errors were committed.Therulings are hereby affirmed.The Board has considered the Intermediate Report, the respondent'sexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations made by theTrial Examiner, with the exceptions and additions noted below :1.The Trial Examiner has found that the strike which began onSeptember 6, 1941, was both caused and prolonged by the unfair laborpractices of the respondent.While there is evidence that the Guildshop provision was proposed at least in part because of the Guild'sdesire to stop the anti-Guild activities of McCluskey and other man-agerial employees, the record does not in our opinion clearly showthat these activities were the underlying cause of the strike and thatthe ,respondent's refusal. to grant-, a-Guild- shop merely precipitatedthe strike.The Trial Examiner's finding that the strike was caused bythe unfair labor practices of the respondent is hereby reversed.How-ever, we agree with the Trial Examiner's finding that the strike wasprolonged by the unfair labor practices of the respondent during thestrike.As we find below, certain supervisory employees of the re-spondent improperly instigated and took part in a back-to-work move-ment starting,on September 9, 1941.This movement led directly to49 N. L.R. B., No. 29.-206. BIRMINGHAM POST COMPANY207the formation of the Independent shortly after the strike had begun.This interference by the respondent with the formation of the,In-dependent, the support given to it by McCluskey's and Laney's con-duct after its formation, and the activities of Laney and Holmesduring the strike inevitably served to prolong the strike on and afterSeptember 9, 1941.2.The Trial Examiner's finding that the respondent dominated andinterfered with the formation and administration of the Independentisbased in part upon his subsidiary finding that "the activities ofMcCluskey, Laney and other employees clearly aligned with the re-spondent . . . reveal a planned procedure designed to set up an in-dependent labor organization."We are not convinced thatiMcCluskey,Laney, and Holmes, in participating in the meetings on September 9and 10, 1941, had as their purpose the formation of an unaffiliated labororganization.Although McCluskey, in filling out the application formfor a meeting room on September 9, designated the group which was tohold the meeting as "Associated Post Employees," he testified that he,did so at the insistence of the courthouse superintendent that somename be stated on the form, and that the superintendent suggested thename thus used.Furthermore, it appears that prior to September 11,1941, the date on which Rucker consulted an attorney about incorporation, the only purpose in holding meetings of the employees was to"discuss possibilities of getting back to work."However, we find thatthe activities of these clearly supervisory employees in encouragingand participating in the movement to persuade the respondent's em-ployees to return to work and abandon the strike and thereby the Guildconstituted an unfair labor practice by the respondent.' It is clear,moreover, that the back-to-woik movement led directly to the forma-tion of the Independent, and that the part taken by the respondent'ssupervisory employees in the former furnished the impetus for thelatter.Thus, the first meeting on September 9, 1941, which was un-organized and on the verge of breaking up, was revived by McClus-key; and Rucker, the nominee of the respondent's purchasing agent,Holmes, for chairman of the meeting held on the evening of Septem-ber 9, was elected without opposition to that position and subsequentlybecame president of the Independent.We find that the respondentsupported and interfered with the formation of the Independent.We find further that City Editor McCluskey's visits to the office ofthe Independent, Foreman Laney's attendance at a meeting, and hissigning of the petition addressed to the respondent constituted sup-,ICf.'Matter'of ChicagoMolded ProductsCorporation'andNational Association of DieCastingWorkers,38 N. L. R B 1111 ;Matterof Lettie Lee, Inc.andInternational Ladies'GarmentWorkers' Union, Cutters Local No. 84, A. F. L.,45N.L. R. B. 448;PlymouthFinishing Co., rue,andTextileWorkers Union of America(C.I.0.), 48 N. L. R B.946. ti208DECISIONS OF NATIIONAL LABOR RELATIONS BOARD,port of the Independent and interference with its administration.3.Since we have found that the strike which began on September 6,1941, was not caused by the respondent's unfair labor practices but wasprolonged thereby on and after September 9, 1941, our order will pro-vide that all employees hired by the respondent on or after September9,1941, shall be dismissed if necessary to provide employment for thoseto be reinstated.We shall order that the respondent: (1) offer to thoseemployees, if any, whowent on strike^on September 6, 1941, or there-after, and who have since applied for and have,not been offered rein-statement,immediate and full reinstatement to their former or sub-stantially equivalent positions,without prejudice to their seniority andother rights and privileges;and (2)upon application,offer to thoseemployees who went on strike on September 6, 1941, and who have notsince applied for reinstatement,full reinstatement to their former orsubstantially equivalent positions,without prejudice to their seniority.and other rights and privileges.Reinstatement shall be effected in thefollowing manner: all new employees hired by the respondent on orafter September 9, 1941, shall,if necessary to provide employment forthose to be offered reinstatement,be dismissed.,If, thereafter,despitesuch reduction in force, there is not sufficient'employment available forall the employees to be offered reinstatement,all available positionsshall be distributed among such employees without discriminationagainst any employee because of his union affiliation or activities, fol-lowing such system of seniority or other practice as has heretoforebeen applied in the conduct of the respondent's business.Those em-ployees, if any, remaining after such distribution,for whom no em-ployment is immediately available,shall he placed upon a'preferentiallist and thereafter offered employment in their former or substan-tially equivalent positions as such employment becomes available andbefore other persons are hired for such work,in the order determinedamong them by such system of seniority or other.practice as hasheretofore been followed by the respondent.We shall also order the respondent to make whole those employees,if any, who went on strike on September 6, 1941,or thereafter, andwho have since applied for and have not been offered reinstatement,for any loss of pay they have suffered by reason of the respondent'srefusal to reinstate them, by payment to each of them of a sum of moneyequal to the amount which he would normally have earned as wagesduring the period from 5 days after the date on which he applied forreinstatement to the date of the respondent's offer of reinstatementperiod; to make whole those employees who went on strike on Septem-ber 6, 1941,or thereafter;and who have since applied for and havereceived reinstatement,for any loss of pay they'may have sufferedby reason of the respondent'srefusal, if any, to reinstate them within BIRMINGHAM PGST COMPANY2095 days from the date of application, by payment to each of them of asum of money equal-to the amount which he would normally haveearned as wages during the period from 5 days after the date uponwhich he applied for reinstatement to the date upon which he wasreinstated, less his net earnings during such period; and to make wholethose employees who went on strike on September 6, 1941, or thereafter,and who have not yet applied for reinstatement, for any loss of paythey may suffer by reason of the respondent's refusal, if any, to rein-state them upon application, as provided above, by payment to eachof them of a sum of money equal to the amount which he would nor-mally earn as wages during the period from 5 days after the date onwhich he applies for reinstatement to the date of the respondent's offerof reinstatement or placement on a preferential list, less his 'net earn-ings during such period.ORDERUpon the basis of the above findings of fact and the entire recordin the case, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that therespondent, Birmingham Post Company, Birmingham,, Alabama,, andits officers, agents, successors, and assigns, shall :1. ' Cease and desist from : ,(a)Dominating or interfering with the administration of AlabamaNewspaper Employees, Inc., or with the formation or administrationof any other labor organization of its employees, and from contributingsupport to Alabama Newspaper Employees, Inc., or to any other labororganization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of-the right to self -organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :>-(a)Withhold all recognition from Alabama Newspaper Employees,Inc., as the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions -ofemployment, and completely disestablish Alabama Newspaper Em-ployees, Inc., as such representative;-(b)Offer to those employees, if any, who went on strike on Septem-ber 6, 1941, or thereafter, and who have since applied for and havenot been offered reinstatement, immediate and full reinstatement totheir former or substantially equivalent' positions, without prejudice i210DECISIONS OF NATIONAL LABOR RELATIONS BOARDto their seniority and other rights and privileges,in the manner setforth in paragraph 3, above, and place those employees for whom em-ployment is not immediately available upon a preferential list, in themanner set forth in said section,and thereafter in said manner offerthem employment as it becomes available;(c)Upon application, offer to those employees who went on strikeon September 6, 1941, or thereafter, and who have not since appliedfor reinstatement, full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges, in the manner set forth in paragraph 3, above,and place those employees'for whom employment-is not immediatelyavailable upon a preferential list, in the manner set'forth in said sec-tion,and thereafter in said manner offer them employment as it be-comes available;t(d)Make whole those employees, if any, who went on strike onSeptember 6, 1941, or thereafter, and who have since applied for andhave not been offered reinstatement,for any loss of pay they havesuffered by reason of the respondent's refusal to reinstate them, bypayment to each of them of a sum of money equal to the amount whichhe would normally have earned as wages during the period from five(5) days after the date on which he applied for reinstatement to thedate of the respondent's offer of reinstatement or placement upon apreferential list as required by paragraph 2 (b) of this Order, less hisnet earnings during said period ;(e)Make whole those employees who went on strike on September6, 1941, or thereafter, and who have since applied for and have re-ceived reinstatement, for any loss of pay they may have suffered byreason of the respondent's refusal, if any, to reinstate them withinfive (5) days from the date of application, by payment to each of themof a sum of money equal to the amount which lie would normallyhave earned as wages during the period from five (5) days after thedate on which he applied for reinstatement to the date upon which hewas reinstated, less his net earnings during said period;(f)Make whole those employees who went on strike on September6, 1941, or thereafter,and who have not yet applied for reinstatement,for any loss of pay they may suffer by reason of the respondent'srefusal, if any, to reinstate them upon application, as required byparagraph 2 (c) of this Order, by payment to each of them of a sumof money equal to the amount which he would normally earn as wagesduring,'the period from five(5) days after the date on. which he ap-plies for reinstatement to the date of the respondent's offer of rein-statement or placement upon a preferential list,less his net earningsduring saidperiod;(g)Post immediately in ,conspicuous places throughout its plantat Birmingham,Alabama, and maintain for a period of at least sixty BIRMINGHAM FOIST COMPANY211(60) consecutive days from the date of posting, notices to its employeesstating : (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (A) and (b) ofthisOrder; and (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c), (d), (e), and (f) ofthis Order;(h)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.INTERMEDIATE REPORT31r-Alexander E IVilson.,Jr.,,andMr. James IV. Doisey,for the Board.Baker, Hostetler, & Patterson,byMr. Thomas J. EdwardsandMr. Ezra K.Bryan,of Cleveland, Ohio, for the respondent.Leader, Hill, & Tenenbaum, by Mr. John D. Hill,of Birmingham, Ala, for therespondent.Mr. Abraham J Isserman,of Newark, N. J., landMr. Yelverton Cowherd,ofBirmingham,Ala , for the Guild.Mr Richard Had Bi own,of Birmingham, Ala, for the Independent.STATEMENT OF THE CASEUpon a charge duly,tiled by Birmingham Newspaper Guild, affiliated with theAmerican Newspaper Guild, herein called the Guild, the National Labor RelationsBoard. herein called the Boil d, by its Regional Director for the Tenth Region(Atlanta; Georgia), issued its complaint dated October 18, 1941, against Birming-ham Post Company, herein called the respondent, alleging that the respondenthad'engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.A copy of thecomplaint and the charge, accompanied by a notice of hearing were duly'servedupon the respondent, the Guild, and the Alabama Newspaper Employees, Tile,herein called the Independent.With respect to the unfair labor practices the complaint alleged in substancethat: (1) the respondent on or about September 5, 1941, initiated, formed andsponsored the Independent and has since that date dominated and contributedto the support of an interfered with the administration of the Independent ; and(2) on or about September 6, 1941, certain employees of the respondent ceasedwork concertedly and went on strike because of the unfair labor practices of therespondent, and that the strike was prolonged by'its unfair labor practices; and(3) the respondent by the foregoing acts and by various other described methods,has interfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.On or about October 29, 1941, the respondent filed its answer admitting certainallegations of the complaint concerning the nature of its business, denying thatit had engaged in any unfair labor practices and denying that the strike beginningon September 6, 1941, was caused or prolonged by its unfair labor practices.Pursuant to notice, a hearing was held on November 3, 4, 5, 6, 7, and 10, 1941,at Birmingham, Alabama, before James C Batten,"the undersigned Trial Exam-iner duly designated by the Chief Trial Examiner of the Board.The Board,the respondent, the Guild, and the Independent were represented by counsel and531er47-43-col 49--15 I212 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticipated in the hearingFull opportunity to be,heaid, to examine and cross-examine witnesses, and to produce evidence bearing upon the issues was affordedall parties.-At the opening of the hearing., the Independent's motion to intervene in theproceedings was grantedby theundersigned,insofar as its interests were affectedThe Independent then filed an answer, denying the alleged unfair labor practicesinvolving it.A motion by the Independent, made at the commencement of thehearing, for a bill of particulars was dismissed by the undersigned with the state-ment that if it later appeared, the interests of the Independent were prejudiced by-such denial, consideration would then be given to a request for a continuance toprepare a defense.At the close of the respondent's case, after the undersignedhad denied the Independent's renewal of its motion for a bill of particulars, theIndependent requested a continuance.The undersigned denied the requestDuring the course of the hearing R. H. Brown and Fred Rucker refused to producecertain records of the Independent although the Board had duly servediuporithemsubpenascbuces tecum'At the close of the testimony, the Independentmoved to dismiss the, complaint on the ground that there, was no evidence tosupport the allegations that the Independent was initiated, formed, sponsored,and dominated by the respondent. .The undersigned denied the motion.Alsoat this time, the undersigned 'granted a motion by counsel for the Board to con-form the pleadings to the proof.At the close of the testimony, because of thependency of an action to enforce the subpenas, the undersigned adjourned thehearing subject to further order of the Trial Examiner.'On October 14, 1942, in an order served upon the Board, the respondent, theGuild, and the Independent, the undersigned closed the hearing and notified theparties that they had until October 24, 1942, to file briefs.The respondent fileda brief.Upon the entire record in the case, the parties having filed no objections to theorder closing the hearing, the undersigned makes the followingFINDINGS OF FACTITHE RUSIN,ESS OF THE RESPONDENTThe respondent, Birmingham Post Company, an Alabama corporation, with itsoffice and plant at Birmingham, Alabama, is engaged in the publication and dis-tribution of a daily newspaper with an average daily circulation of 75,000.The-respondent is controlled by and functions as an integral part of the, Scripps-Howard Newspaper ChainPractically 100'percent of the supplies-newsprint. type metal, ink, mats, photosupplies, and printed forms-purchased by the respondent were shipped throughthe channels of interstate commerce to its plant in Birmingham, Alabama, fromwithout the State of Alabama.-'Upon a petition by the Board, the United States District Court for the NorthernDistrict of Alabama on Januaiy 21, 1942, ordered R. H. Brown and Fred Rucker toappear before a Trial Examiner of the Board and there to produce the records called forby thesubpenasdntcestecum.On February 6, 1942, upon the petition of R. H. Brownand Fred Rucker, the District Court allowed their appeal to the United States CircuitCourt of Appeals for the Fifth CircuitOn October 10, 1942, the Circuit Court, upon ajoint agreement of counsel for the,parties,dismissed the appeal and authorized 'theyDistrict Court to withdraw its order requiring R H. Biown and Fred Rucker to, appearand answer thesubpenas daces tecum.2 The parties all agreed that they had no further testimony to offer,except upon thefinancial tiansactions iefeired to in thesubpenas dices tecumabove mentioned. It wasfurther agreed that the undeisigned,upon five days' notice to the parties,might reconvenethe hearing. -BIR';M1\GHA\-1 POST COMPANY213The respondent is served by the United Press Association, a corporation con-tfrolled by the Scripps-Howard interests, which is engaged in the collection andinterchange of information and intelligence for publication in newspapers inthe Untied States and foreign countries.This service entitles the respondentto news secured by the United Press from sources throughout the United Statesand fotbign countries.The United Press in turn receives the exclusive use forpublication of all local new,,, published in the respondent's paper. In additionto the United Press service many of the respondent's daily features and comicstrips originated in sources outside the State of Alabama.'t'he respondent through the Scripps-Howard national advertising departmentman Itains advertising repiesentati',es in New York, New Ybrk; Philadelphia,Peuus3li:1111Ir:Chicago, Illinois; Detroit, -Michigan; San Fiancisco, California;and Mleniphis, TennesseeOf the, total advertising of the Birmingham Postapproximately 15 percent is "national" advertising and paid for by agents andsadvertisers outside the State of AlabamaJohn IN' Frierson, as business manager, and James E Mills, as editor,` directthe respondent's operationsThe dep,irtnients and persons in charge of them areaS lollowsJohn W. Frierson, :is president and business manager, in chargeof the following departments and personnel: OfficeâM,inager, It JWard; Circu-lationManager, G. E Peer; Local Display Advertising Manager, W. E Brown;Classified Advertising Manager,Wiliiot Calloway, National Advertising Man-ager, BW Lewis, Press Foi eni:un. F 1) Bivins, Stereotype Foreman, H. H,Keyce,.Maul Foreman, J B Laney, 't'ransportation and Garage Foreman,E G Latham; Pnichasing Agent. F E Hoboes: Cashier, C. E. Swango, Jr.:James E Mills. editor, in charge of the editorial department and the composingtooniThese last mentioned departments are under the direct supervision ofH E Glenn, managing editor; and Henry Moiewitz, composing room foreman'II '1HE ORGANIZATIONSINVOLVEDBirininghninNewspaper Guild is i labor organization, affiliated with theAmericiin Newwspapei" Guild, admitting to nieinbci'ship employees in the non-mechanical departments of the respondentAlabama Newspaper Employees Inc, is :in luiaffiliated labor organization ad-mitting to membership employees of the respondent ill the editorial, circula-tion, advertising and clerical departments.IIITHE. UNFAIR LABOR PRACIM'SA B11 omi dThe Call([ was organized anioiig the respondent's employees either nn 1936 or1937Sometime in 1937, the respondent entered into a contract with the Guild:is the representative of the employees in the editorial department.Contrac-IIn the incidents desciibed ill the following sections sonic of these individuals figuredpionimentlyThe respondent admits they have charge of the work in their departmentsand have under their supei vision and control the employees assigned to the respectivedepaitiiieutsThe testinionv of the respondent's witnesses is clear that they have conyplete charge of their respective departmentsThe superiisory status oftheseemployees,pith the exception of ltolnies and Silango, is not in disputeTTolnies' and Swango'spositions arb closely related to the m:ulagenient and of a confidential naturevie undei-signed concludes and finds that these pci sons i epiesent the nianagenient and then activities,if '11 13" in connection ti-ith the exercise by the employees of their rights wider the Artare elmgeable to the respondent 214DECISIONS OF N"AP..0NALLABOR RELATIGNMS BOARDteal relations between the parties covering these editorial employees was main-tained through the years 1938, 1939, and into September4910. In September 1940the Guild and the respondent entered into' a contract for' a period of one,year, onbehalf of all the editorial and circulation employees, except certain individuals,whose positions were expressly exempted by the provisions of the contract.The exempted positions in the editorial department were as follows: editor,managing editor, editorial writers, city editor, news editor, editor's confiden-tial secretary, correspondents, temporary employees; and in the circulationdepartment, circulation manager. city circulation managers'. county circulationmanager, street salesmanager, circulation manager's confidential secretary,garage foreman, outside solicitors, part time and temporary employees.Throughout 1937 and until the early part of 1941 the tespondent's relationshipwith the Guild was satisfactory, involving at times minor complaints whichapparently were amicably adjusted.Sometime in February 1941, Edwfird Woods, an organizer for the AmericanNewspaper Guild, was sent to Birmingham to assist the 13iriningliam cliapterof the Guild.Woods' activities among the respondent's employees were wellknown to the management and to its supervisory employees.He was active in.attempting to increase the membership, assisting the officers, and helping thenegotiating committee.With the consent of the respondent, Woods had accessFor several months prior to September 5, 1941, the expiration (late of theGuild contract, and patticularly as the time approached'foi contract negotia-tionwith the Guild, the respondent's supervisory employees expressed to theemployees and the members of the Guild their hostility to that organizationNegotiations started in the early part of August for a new contract. Afterseveral conferences, at which little if any progress was made, the Guild calledaastiike, effective September fi, 1941, details of which are filly set forth below.The strike was at once successful; causing the iespoalent to suspend the pub-lication of its paper.At the time of the hearing the respondent had not re-sented publication of its paper, the strike still being in effectto the employees during working hours.-B Strpctvisoiieaiploi/eesIn addition to the employees heretofore found to be representatives of themiuiagement,' certain other employees' alleged supervisory Status must be de-termined in order to resolve certain other issues in the caseTheir namesappear in the record in connection with the allegations concerning interference,restraint. and coercion on the part of the respondent and the formation andadministration of the IndependentThe respondent contends that it is not,chargeablewith then- activitiesThe undersigned will tlierefoie determinetheir status before considering the allegations involving specific unfair laborpractices.-^dwo,(I DMcC1esbeyllcCluskey for 4 years has been the city editor of' the Bmmnigliani Post.Prior to this period he was for some time assistant city editor of the ColumbusCitizen, Columbus, Ohio, and while in Columbus was a member of the Guild.From 1937 to 1941 the respondent had contractual relations with the Typographical,l'ressinens',Stereotype's', and Maileis' unions, all of which were affiliated with theAnrencan Federation of LaborAll of these contracts provided for a closed shopJ B.Laney, mail room foreman, at the time the respondent entered into a contract with tiroMailers' union, was exempt from the closed-shop prof ision of that contract.5See footnote 3,supra. BIRMINGHAM POST COMPANY215After coming to Birmingham, McCloskey did not affiliate with the Birminghamchapter of that organization.The respondent's contract with the Guild exemptsthe city editor (McCluskey) from its provisions and lie' is not eligible formembership in the Birmingham Guild.McCInskey's chief duty is to collectlocal and state news and to supervise the waiting and preparing of this newsfor publication.For this purpose McCluskey has under his supervision anddirection six reporters and two photographers.The assignment of regular"beats" and special work to this staff was the sole responsibility of McCluskeyHe at times recommended the employment and discharge of employees underhis supervisionThe undersigned finds that McCluskey was a supervisoryemployee of the respondent and further finds that the respondent is responsiblefor his activities, hereinafter related, in interfering with the respondent's em-ployees rights under the Act,Ceatain other enaploateesCharlesW Whaley. who has been continuously in the respondent's employsince 1921, is the city circulation manager and exempt from the provisionsof the Guild contract.He is in charge of 20, district or branch managers, whoare covered by the terms of the Guild contract.Whaley directs and supervisesthe work of these District Managers. Geoige L.Andeison is the respondent'scountry circulationmanager and' exempt from the provisions of the GuildcontractHe has, since 1927, been continuously employed in this capacity;has uudei his supervision two or three employees and as a part of his dutiesnegotiates contracts with independent contractors for the sale and distributionof respondent's paper in the country districts.Whaley and Anderson hold positions of responsibility, calling for the super-vision of employees and the transmittal to them of respondent's instructions.Thus, to the employees they represent the managementThe undersigned findsthat the above uauned individuals were supervisory employees and as such, themanagement is responsible for any of their activities, Hereinafter related, whichdenied to the employees the freedom of self-organization guaranteed them inthe Act.C Intcrterence, aestraont, and coercion. prior to the shi/e of September 6, 1941Concurrently with the activities of Organizer Woods and the renewed interestof the employees in the Guild, certain of the respondent's supervisors, madeclear to the employees their hostility to the Guild and its leaders.City EditorMcCluskey, under whose supervision most of the active Guild members worked,engaged in a course of action which was derogatory to that organization anditsmembers.Sometime in the early part,of 1941, according to the testimony of IrvingBeiman, a reporter and officer of the Guild, McCluskey, his supervisor. statedto him that "if any of you boys go on strike (Editor) Jim Mills will see thatnone of you ever get another job on another newspaper."McCluskey deniedhaving any such conversation with Beaman but for reasons stated below, theundersigned does not credit his denial.Beiman,also testified, that on anotheroccasion, as he was passing McCluskey's desk, McCluskey looked at him andremarked;- "I am going to get rid of all of.these.damned Guildsmen. I am goingto clean house."McCluskey, although he denied that lie made any referencetoGuildsmen in this conversation, admitted that lie stated "everything wasgoing to hell around here, and if we didn't change it" he was "going to cleanhouse andstart over."Beiman further testified 'that in the spring of 1041 216",DE'CISIONS" OFNATIIONALLABOR RELATIONS BOARDMcCloskey stated to him that "everybody in * the Guild was a conununist "McCluskey denied referring to "everybody" in the Guild as communists, ad-mitting, however, that in his remarks he used the' word "communist," but thatlie hadreference to a New Yolk communist (Woods).James Shipley, a reporter, testified without contradiction, that McCluskeyphoned to Dillon, a reporter said officer of the Guild, who was about to enterthe U. S. Army and in a loud voice audible to everyone in the city room toldDillon. "I want you to tell that son-of-a-bitch Woods,.to stay out of this officeduringworking hours " Shipley further testified that in this conversation,McCluskey referred to Dillon's Guild activities and suggested to Dillon thathe could organize a Guild when he got in the Army. It is undenied that Mc-Cluskey in this conversation accused Dillon of being disloyal to the paper eNotwithstanding Editor Mill's testimony that on several occasions, upon com-plaint by Guild representatives that McCluskey was intunidating the reporters,lie,after reporting to McCluskey the substance of the Guild complaints,' warnedhim to "lay off"' The evidence is conclusive that these warnings did not deterMcCloskey.McCloskey admitted conversations involving references to the Guildand its members, on every occasion, except one, referred to by Beinnan andShipley.The circumstances reflected in the record do not lend credence to thetestimony of McCluskey.This is especially true when consideration is givento McCluskey's entire course of conduct toward'the Guild, including his activities,hereinafter related, in sponsoring the Independent.The testimony of Beimanand Shipley is supported by the admissions of McCluskey, and in many respectsby Board and respondent witnesses; accordingly the niidersigned finds thatMcCluskey made the statements attributed to hiin by Reiman and Shipley.,It is plain from the foregoing that the respondent, through McCluskey, itscity editor, interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.The record leaves no doubt of the respondent's hostility and,active oppositionto the Guild by other employees occupying supervisory positions.This;ismani-fested inthe statements of W E Brown, advertising manager, G. E. Peer,circulationmanager, and Charles W. Whaley, city circulation manager, all ofwhom have,heretofore been found to be representatives of the management.Harold Helfer, a reporter and president of the Guild, testified that sometimein the spring of 1941, at the invitation of W E Brown, lie went for an auto rideand during the ride Brown, advised Helfer, that he "was a fool to stay in theGuild."`that Helfer would be better rewarded if he left the Guild and it wouldbe advantageous for him to do so, pointing out that "the Guild was just forpeople who didn't have much on the ball." Brown testified, that this was theonly' occasion that Helfer had ever been in his car.He further testified, thatthere was some talk about unions and that lie did tell Helfer that it was histhought "that mediocre people were helped more by unions than people who hadsomething on the ball, or had some ability."Brown's invitation to Helfer toaccompany him for a ride, and his admission that the topic of conversation wasunions,convinces the undersigned that Helfer's version of the conversation iscredible._iAccording to the testimony of Joe Hurlhert, a, district representative in thecirculation department, the day after he joined the Guild, Peer called him to theaMcCluskey admitted making this statement in substance but insisted that it was"said in a jesting way " In few of McCluske^'s obvious hostility to the Guild, his pre-vious anti-Guild statements, his reference to Guild iaembeis as communists, and all thesurrounding circumstances,the undersigned is not impressedwith McCluskey'sexplana-tion of these statements. BIRMINGHAM POST COTNIPANY217desk and stated, "Joe, I understand you are with us" IIurlbert replied, "No,Mr Peer,I joined the Guild last night."Peer then asked, "Does that go forGray Cobbalso'?"Hnrlbert testified that lie did not answer Peer's -inquiryconcerning Cobb,but that thenight before they had both joined the Guild.Thetestimony of IIurlbert is undeniedthat, Charles W. Whaley,circulation managerunder whom he worked,asked him one morning while he, Hurlbert, was checkingin, "Joe,'I understand you have joined the Guild." The undersigned finds thatthe foregoing statements and inquiries by Brown,Peer,and Whaley are attribut-able to the respondentand further thatthe respondent thereby interfered with,iestrained,nnd coercedits employees in the exercise of the rights guaranteedthem in the ActD Thestrike of Sept6, 1941Sometime in the early part of August, 1941, the respondent, represented byFrierson, Mills. and Peer, and the Guild, represented by Helfer, Shipley, Beiman,McGinnis. and Woods, commenced negotiations for a new contract in place ofthe one expiring on September 5, 1941.After unsuccessful negotiations with therespondent concerning the provisions to be embodied in the contract, extendingover a period of 4 or 5 weeks, the Guild called a strike effective September 6,1941.The Guild established a picket line and when the pressmen refused tooperate the press, the respondent suspended publication of the paper.The strikewas still in progress at the time of the hearing in this proceeding.During negotiations between the Guild and the respondent, the Guild proposeda contract with provisions for a Guild shop and increased wages.The confereesnever reached the point of discussing the contract, provision by provision.At'There was it considcrablo amount of testimony offered by the Board, for the purposeof showing discrmunatorv treatment of certain employees, members of the Guild, in theassignment of work in the editorial department. Irving Beiman, a reporter, delegate tothe Birmingham Industrial Council of C. I. 0 , and a member of its Legislative Committee,testified that for 4 to G years poor to April, 1941, lie had covered labor news for therespondent.In about April, he was taken off the "labor beat."Berman testified, iniesponse to an imluiiv as to why this had been done, that lie was told by Mills, "he(Mills) didn't want the Birmingham Post to be laid open to criticism, that labor storieswere being written by a member of the C. I 0 , because it might be said that thosestories could not be written fairly because I (Beiman) was a member of the C I. 0Council "It should be noted, that while Beiman was a member of the Guild, he waspermitted to report labor newsItwas not until after he became a delegate to theBirmingham Industrial Council of C I 0 and it member of its Legislative Committee,that he was taken off the labor assignmentHarold Helfer, it reporter and columnist,and president of the Guild, testified that after lie was made president of the Guild, forabout 2 or 3 months prior to the strike, lie was no longer getting his "by-lute" on storieswhich,,ordinarily' cariied it,McCluskey, the city editor, testified that he was not'awaiethat the number of "by-lines" had been reduced, that he had not reduced the numberhimself, and that lie thought "he (Helfer) got more by-lines than anybody on the staff."Helfer, himself, was not very specific about the reduction in the number of "by-lines"beyond saying "it began to fall off as contract time approached."One further incidentmight be mentioned in this connectionHelfer testified that 3 or 4 days before'the strikein September, lie had wi itten a story concerning a rumored strike at Tennessee Coal,Iron & Railway plant, which lie turned in to McCloskey who "killed" the story, remarking,"That is nothing but C. 1 0. propaganda." Although Helfer contended that the storyas written purported to give the management's version of the impending strike, McCluskey,admitting thot he "killed" the story, testified that in his Judgment the story was "purepropaganda ' and that "mm strike resulted out there" In all the circumstances, theundersigned is of the opinion that all of the above incidents relate to matters of editorialand managerial policy properly within the discretion and judgment of those responsiblefor formulating the policy of the respondent's newspaperFurthermore, the evidence fails,to support the contention of the Board that these acts constituted discriminatory treat-nment of the employees, who were members of and active in behalf of the Guild.IC, 218'DECISIONSOF NAT]ONAL LABOR RELATIONTISBOARDOthe conferences the Guild representatives renewed' their complaints, concerningMcCluskey's activities toward the GuildAt the last conference, a , few. , days'prior to the strike, the Guild protested vigorously l leCluskey's intimidation of theemployees, stating that the Guild shop was necessary, if the Guild was to con-tinue in_ the respondent's plant.At - this conference the parties reached animpasse on the Guild shop and wagesOn- September 4 the membership voted to strike. At the hearing, Woods, arepresentative of the Guild, stated that the demand for a Guild shop was neces-sary for the preservation of the Guild unit and its right to live on the paper.Helfer, president of the Guild, testified that at Guild meetings, the officers andmembers discussed their grievances and problems with the management.Hefurther testified, that several of the grievances had, been discussed during thenegotiating conferences, in connection with the demand for a Guild shopTheGuild's position with respect'to the Guild shop was that if a good percentage ofemployees belonged to the Guild, and its survival was assured, that then, therewould be no point in the iespondent's trying to. discourage membership in theorganization.The respondent in its answer contended that the strike was not caused or pro-longed as alleged in the complaint by any unfair labor practices.The under-signed does not accept this contention.The evidence is clear that one of theimportant causes of disagreement between the respondent and the Guild was theinterference with the employees' rights to self-organization by supervisory em-ployeesDuring the course of the negotiations, several instances of interference,heretofore described, were brought to the attention of the respondent, particularlythe activities of McCluskey.There can be no doubt that one of the Guild's prin-cipal objects in attempting to negotiate a new contract was to terminate such'-discriminatory activities, as heretofore found to be unfair labor practices.TheGuild' sought to accomplish this purpose by insisting upon a Guild shop whichwould provide for its preservation in the respondent's plantThe respondentrefused to accept the Guild shop although the reason for such a demand was fullyunderstood by it and the Guild insisted that without a Guild shop it would notbe able to protect itself and its members from the- interference in which: therespondent had engaged.While Mills had on more than one occasion warnedMcCluskey about his activities, the Guild because of his continued interferencewas justified in believing that something more was needed to curb McCluskey,than repeated warnings.Thus, while the refusal of the respondent to enter into a contract which wouldprotect the Guild members from further interference may have precipitated thestrike, its underlying cause was the unfair labor practices which the Guild soughtby contract to preventThe undersigned is satisfied and finds that the strikeof September 6, 1941, is a current labor dispute, caused by the unfair laborpractices of the respondent, which the undersigned found he-inabove to haveoccurred.The undersigned further finds that the respondent's continued courseof unfair labor practices, hereinafter related,' were a substantial and motivatingfactor in prolonging the strike of September 6, 1941.E.Respondent's interference with the formation and administrationof the Independent'1The formation of the Independent-activities of respondent's supervisoryofficialsWithin a few days after September 6, 1941, the effective (late of the'strike,McCluskey and Laney, heretofore found to be representatives of the respondentcontinued their interference with the rights of the employees under the Act, and BIR\IlNGHAMT POST COMPANY219with the assistance of other management representatives, sponsored a back-towork movement, which culminated in the organization of the -Independent.Prior to September 9, the Guild was the only labor organization among therespondent's employees, admitting to membership or claiming to represent personsemployed in the editorial, circulation and other ioninechanical departments.On that date, McCluskey accompanied by Ceravolo and Murray, composing roomemployees, went to the Jefferson County Cout thouse, where McCluskey signed anapplication for a meeting room, stating that 150 to 200 persons were expectedto attend, and designating the organization sponsoring the meeting as the "Asso-ciated Post Employes."McCluskey in signing this application gave as the purposefor the meeting, "To discuss possibilities of getting back to work"After securinga permit to hold a meeting at 2: 30 p. in, McCluskey, Ceravolo and Murray, wentto the home of Miss Bowman, an office employee, who was familiar with thenames of the respondent's employees, requesting her to telephone the employees.and notify them of the meeting to be held at the Courthouse that afternoon.10Martha Leland, who as secretary to the circulation manager was exempt fromthe provisions of the Guild contract, also took an active part in notifying em-ployees of the Courthouse meeting.The purpose of the meeting was two-fold.One phase was to channelize the desire of the employees to resume publicationof the "Post"; the other phase was to lay the groundwork for an organization=the Independent.The meeting held at 2: 30 p m in the Courthouse was attended by employees -from all departments of the respondent's plant, including, supervisors, foremen,mechanical employees, and Guild members. The meeting did not open untilLaney, mailroom foreman, '*just walked on up to the chair" and appointed achairman.The meeting was somewhat disorderly and when the mechanicalemployees and Guild members started to leave the meeting, Laney's motion toadjourn prevailedMcCluskey, who had been delayed, arrived, as the employeeswere leaving.He requested "all of those who wanted to go back to work, why,'stay."When the employees had reassembled, McCluskey "got up and called themeeting to order", and he was by acclamation selected to preside.A committeeheaded^by Laney ,was appointed by McCluskey to meet with a Guild committeeto discuss what steps could be taken to "get the paper open, [and] to see if wecouldn't go back to work." Laney, the other members of the committee, andFred Rucker an advertising solicitor, who later became President of the Inde-pendent, met with the Guild committee, Helfer, Shipley and McGinnis.After arather lengthy discussion, without any progress toward a settlement of the strike,the conference adjourned, with the understanding that the Guild would send acommittee to a general meeting to be held that evening in the Courthouse.Under the chairmanship of McCloskey the "Associated Post Employees" onSeptember 9, held an evening meeting in the Courthouse. It is unnecessaryhere to discuss at length the details of the meeting.McCluskey after calling themeeting to order, announced that for reasons he did not care to state it wouldbe necessary to select someone else as Permanent Chairman.Holmes, respond-8 See SectionE andF, infra.The facts related in this section,unlessotheiwise indicated, are undisputed10Thisfinding of fact, rests upon the credible testimony of Ceravolo.He testified that"We [McCluskev, Ceinvolo, and Mm ray] wont out I think, out to Miss Bowman's house,to get her, to call up the employees to be tip at the Courthouse at 2 : 30." Although Mc-Cluskey testified that after leaving the Courthouse, he went down town and met his wife,,the undersigned does not credit his testimony.Ceravolo's testimony is consistent withMcCluskey's anti-unionconduct and it is reasonable to assume that McCluskey wassufficiently interested in the success of the meeting, to be ceitain that the employeesattended. 220DECISIONS OF 4N-ATI1O AL LABOR RELATIO\IS BOARDeast's purchasing agent, nominated Rucker for ChairmanNominations were`then closed. )=tucker took the chair and as McCluskey left the rostrum he'stated"Well, you know what we are here for, we are here to fight, fight, fight." AfterHelfer,Guild committeeman, had talked to the group presenting the Guild'sposition, Rucker announced "We are going back to work regardless." At thispoint in the meeting the Guild representatives withdrewShortly thereafterthe meeting adjourned.The following day, September 10, Editor Mills directedMcCluskey not to attend any more meetings, because "he [Mills] didn't want..,y trouble."McCluskey testified he did not "officially" attend any furthermeetings, adding however, that later on the same day he "listened in, up fromthe rear."On September 10, Rucker, designating himself, as president of the "AssociatedPost Employees" signed an application for a meeting room in the Courthouse,-stating thereon that the purpose was "to discuss problem of getting back towork."The record does not disclose the details of what transpired at thismeetingMcCluskey and Laney attended the meeting It is evident that afterine close of the meeting, Rucker decided to formalize the "Associated.=Postr uipioyees" organization.-On September 11, Rucker who was then President of the "Associated PostEmployees" engaged R. H. Brown, an attorney, to incorporate the organization.under the name of the "Alabama Newspaper Employees, Inc." Brown testifiedthat at the time of the engagement Rucker was President of an associationwhich had no corporate status.Brown, during a discussion by counsel,statedin part, "I might make a statement to at least throw a little light on it.Thisthing [the Independent] was gotten up in quite a turmoil, it was fast, and wewere going this way and that way, all in the same direction, and the organizationwas completed in a hurry, and I didn't get into the picture until, I think it was,the 12th, and I had nothing to do at first with any of the receipts and disburse-ments."Thus,Brown was aware of the existence of an organizatiton,havingRucker as its president, with funds available, to 'formalize it by incorporation."The testimony of Alyce Billings Walker, an employee active in behalf of theIndependent, who attended the first meeting' on September 9, supports, the fact,that on this date, it was agreed by those promoting the meeting, that the back-to-work movement was the first step, in the formation of the Independent. Shetestified, that the first meeting of the Alabama Newspaper Employees, Inc,was on September 9, and later in explanation of this testimony, stated that itwas "generally understood" that on this date an organization was to be formed,but that the actual organization was not completed until, a few days later whenBrown was employed'rTheie was considerable testimony in the record,bearing on the conduct and activitiesof Rucker,president of the Independent,and R. IT. Brown,whom he had engaged as itsattorney.This evidence related to events occurring subsequent to the foiniation of theIndependent,and to its financial transactions,including the source and amount of itsincome, amount of disbursements and information of a related character.Details "ofthese transactions were lacking and the evidence on this phase of the case was incomplete,due to the refusal on the part of both of these persons,called as witnesses, to disclosethe information sought or to produce documentary evidence bearing on these matters.The evidence sought was the object of thesiibpenas daces tecumpieviously referred toherein(See footnote1, supra)Evidence was also introduced of the publication, bythe Independent,in a local newspaper,of a full page advertisement,as well as, of anedition of a paper known as "Fair Play." Both of these were derogatory to the GuildThe undersigned does not consider it necessary to make findings on the inconclusive stateof this evidence, on these natters,in view of the findings,heretofore made, of participa-tion in, and interference with,the formation of the Independent, by supervisory employeesof the respondent. BIRMINGHAM POST COMPANY221Upon the foregoing facts and on the basis of the record in its entirety, theundersigned concludes and finds that the Independent stemmed directly fromactivities of the management through the organizing efforts, and various support-ing acts, of supervisory officials and employees.2 Interference with the Independent-activities of supervisory officialsIt has been established above, that McCloskey and other management repre-sentatives, planned and directed the organization of the Independent.Subse-quently, certain of these supervisors continued their interest in that organiza-tion by participating in its activities.McCluskey lent his assistance to the Independent, by occasionally droppingin at its office in the Molton Hotel and "sat around and talked to the boys andgirls up there."This practice of McCloskey was notice to the "boys and girls"that he still wanted them "to fight" the Guild.On September 20, Laney upon his return from a few, days, vacation, at theinvitation of Alartha Leland, secretary to Peer, the circulation manager, attendedameeting of the Independent at the Molton Hotel.At this meeting attendedby 50 to 100 employees, Rucker prepared a petition requesting the.respondent todefuse the demand of the Guild for a Guild shop. Laney in the presence of thecmployres signed the petitionLaney's attendance at this meeting and hisendorsement of the petition interfered with the employees' privilege to freelyand without compulsion from the ,respondent, determine their organization's pro-grain on matters reserved exclusively to them by the Act.3.Conclusions as to the IndependentIt is evident from the foregoing that the respondent through the activities ofits supervisory, officials has not permuted its employees their free choice of abargaining representative and that the Independent is not and neverhas beenthe freely chosen representative of respondent's employees.The activities of McCluskey, Lane, and other employees clearly aligned withthe respondent led to the formation of the Independent, and reveals a plannedprocedure designed to set up an independent labor organization.The Inde-pendent came into beuiz at the instigation and insistence of McCluskey, as ameans of discouraging membership' in the Guild and defeating its efforts toneutralize his hostility to that organization.Under the circumstances aboverelated, particularly in view of respondent's knowledge of its supervisors' activi-ties, it was incumbent upon the respondent to openly disavow their acts,so as toleave no doubt in the minds of the employees, that the Independent did not occupyitfavored position as a result of the acts of these supervisors.Not only did therespondent fail to do this, but it made no other effort to dispel any belief of theemployees that membership in the Independent would evoke its approval or thattailure to join would incur its displeasure.The undersigned concludes and find,, that the respondent dominated and inter-fered with the formation and administration of the Independent and that therespondent thereby has interfered with, restrained and coerced its employeesin the exerciseof the rights guaranteed in Section 7 of the Act.F. Other acts of niterference, restraint, and coe2cionDuring the strike, Laney, mail room foreman, approached J. R. Walker, acirculation department employee, who was on the picket line and remarked 222DECISIONS OF NAT,IIONAL -LABOR RELATIONIS BOARD"I a in surprised you lined tip with such a gangOn or about September 22,Laney, requested Alyce Billings Walker, to accompany him and Hunter Allen.an employee in the circulation department, to the home of James Henry, anothercirculation department employeeWalker advised Laney that, she was notparticularly desirous of going, but she consented when Laney replied "Well, wemay be able to get these boys to reconsider the issues and come back to work."Henry, as Laney and the others entered his home, questioned the purpose of theirvisit.Henry told them that if the visit was for the purpose of getting him towithdraw from the Guild or cutting the boys' throat on the picket line, theyshould leave.Laney attempted to convince Henry that the Guild should give upthe demand for a Guild shop and return to work. During the conversation Henryasked Laney why he wasn't elected president of the IndependentLaney repliedthat he was an official and not eligible to be president. Laney, as he was leaving,told Henry that he was on the wrong side of the fence 13William Bennett, a reporter and photographer, testified, without contradiction,that during the strike Fred Holmes, respondent's purchasing agent, told him that"the Guild was organized and controlled by communists: if he was a member ofthe Guild he would leave town."The undersigned finds that by the above activities of Laney and Holmes inattempting to" discourage membership in the Guild and encoui age membershipin the Independent, the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act.IV.THE rJF'FEC' OF THE UNFAIR LABOR PRACTICES UPON COMMERCE]The undersigned finds, that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respondent describedin Section I above, have a close, intimate, and-substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commercev.THE REMEDYSince it has been found that the respondent has engaged in certain unfair laborpractices.the undersigned will recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.The undersigned,having found that the respondent has dominated and inter-fered with the formation and administration of the Independent, in order toeffectuate the policies of the Act and free the employees of the respondent fromsuch domination and interference and the effects thereof, which constitute acontinuing obstacle to the exercise by the employees of the rights guaranteedthem by the Act,will recommend that the respondent withdraw all recognitionfrom the Independent as the representative of any of the respondent's employeesfor the purpose of dealing with the respondent concerning grievances, labordisputes,wages, rates of pay,hours of employment and other conditions ofemployment and completely to disestablish it as such representativeThe undersigned,has also found that the striking employees ceased work asa consequence of the respondent's unfair labor practices and that the strike wasprolonged by other unfair labor practices.In order to effectuate the policies ofthe Act, itwill berecommendedthatthe respondent offer the striking employeesreinstatement,upon application,to their former or substantially equivalent posi-tions.without prejudiceto thenseniority and other rights and privileges.Such12This finding of fact is based upon the credible and uadenied testimony of walker.12Thisfinding isbased upon the credible and uncontiovei ted testimony of Henry BIR'II^\ GHA1vI POST COMPANY223reinstatements shall Abe effected in the following Manuel- All employees hiredby the respondent on of after September 6, 1941, the date of the commencementof the strike. shall if necessaiy to provide employment for those to be offeredreinstatement, be dismissed. If, thereupon, despite such reduction in torte, thereISnotsufficient employment available for the reniai nig employees, includingthose to be offered reinstatement, all available positions shall be,distributedamongsuch employees without discrimination against any employee because ofhis unionaffiliation o- activities, following such system o1' seniority or otherprocedure as has heretofore been applied in the conduct of the respondent's busi-ness.Any employees remaining after such distribution for whom no employmentis immediately available shall be placed upon a preferential list, with prioritydeterminedamong themby such system of seniority or other procedure as hasheretofore been followed by the respondent. and shall thereafter, in accordancewith such list be offered employment in their former or substantially equivalentpositions as such employment becomes available and before other persons arehired for such work.The undersigned, will also recommend that the respondent make whole theemployees to be offered reinstatement by reason of the respondent's refusal, ifany, following the receipt of this Intermediate Report; to reinstate them or placethem upon a preferential list, as provided above, by payment to each of them ofa suns of money equal to that which he would noifinally have earned as wagesduring the period from five (5) clays after his application for reinstatement tothe date on which he was reinstated or placed upon a preferential list, less hisnet earnings," if any, during said period.The respondent's entire course of conduct—including its many and varied formsof interference, restraint, and coercion, and its domination and support of theIndependent, discloses a fixed purpose on the part of the respondent to defeatself-organization and its objects.Because of the respondent's'unl:uvtul conductin the past and its underlying' purpose, the undersigned is convinced that thereis a real danger of the respondent engaging in other related unfair labor practicesproscribed by the Act, in the futureThe preventive purposes of the act will bethwarted unless the undeisigned's recommendation is co-extensive with thethreatIn order, therefore, to make effective the interdependent guarantees ofSection 7 of the Act, to prevent a i ecurrence of unfair labor practices, and thereby-to minimize the strife which burdens and obstructs commerce, and thus effectuate,the policies of the Act, the undei signed will recommend that the i espondent ceaseand desist from in any manner infringing the rights gu:u'auteed in Section 7of the Act.Upon the fotegoiilg findings of tact and upon the entire record in the case, theundersigned makes the following:CONCI USrONS or LAW1Birmingham Newspaper Guild, affiliated with the American Newspaper Guild,is a labor organization within the mneaumng of Section 2 (5) of the Act.14'Ry "net earnings" is meant euungs less expenses, such as for Iianspoitation, ioom,and board, incurred by an enplonee in connection nvith obtaining nwoik and woilang el e-where than for the respondents, which would not have been incurred but for has unl.uefuldischarge and the consequent necessity'of his seeking employment elsewheeSeeMatterofCrossett' Lumber CompanyandUnited Brotherhood of Cmpenters and'Joneis ofAmanica,Lumber and Saii,m ll 11'oit,ers Union, Local 2590, S NL.R. B 440 Moinesreceived for work pen formed upon Fee al, State, county, municipal, or other rn of k n eliofprojects shall be considered as earningsSeeRepublic Steel Con poiatioi v,latio,ialLabor`Relatioas Board,311 U S. 7. 224DECISIONS OF NATIONAL LABOR, RELATIONS BOARD2.Alabama Newspaper Employees, Inc., unaffiliated,is^alabor organizationwithin the meaning of Section 2 (5) of the Act.-3By dominating and interfering with the formation and administration ofAlabama Newspaper Employees, Inc., the respondent has engagedin and ' iseiigitging in unfair labor practices within the meaning of Section 8 (2) of the Act.4.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.The aforesaid unfair' labor practices aie unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act..RECOMMENDATIONSvii the basisof the foregoing findings of factand conclusionsof law, the under-signed recommends that 'I lie'' respondent,' Birmingham Post Company (Birming-ham, Alabama) and its officers, agents, successorsand assigns shall :1.Cease and desist from :(a)Dominating, interfering with the formation or administration of AlabamaNewspaper Employees, Inc., or the formation or administration of any other labororganization of its employees:(b) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of the rights of self-organization, to form,join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing or to engage in concerted activities for the purpose of collective bargain-ing orother mutual aid or protection,as guaranteed in Section7 of the Act.2.Take the following affirmative action which theundersigned finds willeffeetuate the policy. of the Act:(a)Withhold all recognition from Alabama NewspaperEmployees,Inc.,asthe representative of any of its employees for the purpose of dealing with therespondent concerning grievances, labor disputes, wages, rates of pay, hours ofemployment or other conditions of employment, and 'completely disestablishAlabama Newspaper Employees, Inc, as such representative;(b)Upon, application, offer to those employees who went on strike on Septem-ber 6, 1941, immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority and other rights andprivileges, in the manner set forth in the section entitled "The remedy" above,and place those employees for whom employment is not immediately available,ifany, upon a preferential list in the manner set forth in said section, andthereafter, in said manner, offer them employment as it becomes available;(c)Make whole the employees specified in sub-section (b) above for any lossof pay they may suffer by reason of the respondent's refusal, if any, followingthe receipt of this Intermediate Report, to reinstate them or place them upon apreferential list, pursuant to sub=section (b) above, in the manner set forth inthe section entitled "The remedy" above ;(d) Post immediately in conspicuous places on every floor throughout therespondent's Birmingham plant, and maintain for a period of at least sixty (60)consecutive days, notices to its employees stating: (1) that the respondent willnot engage in the conduct from which it is recommended that it cease and desistin paragraph 1 (a) and (b) hereof; and (2) that it will take the affirmativeaction set forth in paragraph 2 (a), (b), and (c) hereof;(e)Notify the Regional Director for the Tenth Region in writing, withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply herewith. B1RMI\GLIAM POST COMPANY225It is further recommended that unless on or before ten (10) clays from thereceipt of this Intermediate Report, the respondentnotifies said RegionalDirector in writing that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent totake the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article IIof said Rules and 1egulations, file with the Board, Shoreham Building, Wash-ington,D. C., an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding, (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof., Asfurther providedin said Section33, should any party desire permissionto argueorally before the Board, request therefor must be made in writing to the Boardwithin ten(10) days after the (late of the entry of the order transferring thecase to the Board.JAMES C., BATTEN,Trial Examiner.Dated January 27, 1943.